BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/094,394
Filing Date: 11/10/2020
Appellant(s): Avaya, Inc., Bhawalkar et al. 











EXAMINER’S ANSWER









This Answer is in response to the Appeal Brief filed 06/09/2022 appealing from Final Office Action dated 01/10/2022.

(1) Real Party in Interest
The examiner has no comment on the statement, or lack of statement, identifying by name the real party in interest in the brief.
(2) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.
(3) Status of Claims
The following is a list of claims that are rejected and pending in the application:
Claims 1-5, 8-15, and 18-21.
(4) Status of Amendments After Final
The examiner has no comment on the appellant’s statement of the status of amendments after final rejection contained in the brief.
(5) Summary of Claimed Subject Matter
The examiner has no comment on the summary of claimed subject matter contained in the brief.
(6) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(7) Claims Appendix
The examiner has no comment on the copy of the appealed claims contained in the Appendix to the appellant’s brief.
(8) Evidence Relied Upon
No evidence is relied upon by the examiner in the rejection of the claims under appeal.
(9) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-5, 8-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 20060020309 A1, January 26, 2006) (hereinafter “Altshuler”) in view of Liu et al. (US 20150062573 A1, March 5, 2015) (hereinafter “Liu”) and Schomacker et al. (US 20120179227 A1, July 12, 2012) (hereinafter “Schomacker”). 



 (10) Response to Argument

Summary.
Altshuler teaches scanning annularly-shaped beams generated by a pair of lenses (43, 46, Fig. 29) for treatment of tissue. 

    PNG
    media_image1.png
    245
    435
    media_image1.png
    Greyscale

Altshuler also teaches that collimated beams may be beneficial for certain treatments (e.g., [0290], [0329]).   However, Altshuler does not teach generating beams that at once annularly-shaped and collimated.  
Liu teaches a pair of axicons (axicon1 1724a, axicon2 1724b, Fig. 17B) can be used as beam-shaping optics to generate collimated annularly-shaped beams.  

    PNG
    media_image2.png
    523
    468
    media_image2.png
    Greyscale

Liu is analogous art because it is reasonably pertinent to the problem faced by the inventor—namely, the problem of beam-shaping.  Incorporating the pair of axicons from Liu’s diagnostic system into the treatment system taught by Altshuler would allow Altshuler’s system to shape the beam appropriately to achieve a more efficacious treatment.
So, PHOSITA would be motivated to look to the teachings of Liu that show how a beam can be shaped by a pair of axicons (1724a, 1724b, Fig. 17B) to generate a collimated annular shape (for treatment).  The beam-shaping optics (i.e., the pair of axicons) taught by Liu would be incorporated into the system taught by Altshuler “upstream” of the scanning mirror (62, Fig. 32C).

    PNG
    media_image3.png
    277
    362
    media_image3.png
    Greyscale


I will now respond to Appellant’s arguments in turn below.  In my responses, I will explain more fully the points above.    
I.
Appellant argues that Schomacker teaches using water instead of a fluorocarbon-based fluid as coolant.  See Brief at 13–14.
Appellant’s argument is flawed because it is missing is critical logical step.  To make salient this missing step, it is helpful to summarize the argument as follows.  
Schomacker teaches that fluorocarbon-based coolants can absorb laser radiation (for some wavelengths).

If fluorocarbon-based coolants absorb laser radiation (for some wavelengths), then Schomacker teaches that water may be used (instead of fluorocarbon-based coolants).

So, for wavelengths used in the present context, Schomacker teaches using water (instead of fluorocarbon-based coolants).

For premise (1), Appellant states, “Schomacker then continues, stating the problem that ‘the coolant can absorb radiation’ for some wavelengths, which can disrupt proper treatment.”  See Remarks at 14 (emphasis added).  Premise (1) is true.  Schomacker does recognize that a fluorocarbon-based fluid can absorb laser radiation for some wavelengths.  See, e.g., [0085] (“For some laser wavelengths where the coolant can absorb the laser radiation …”) (emphasis added).  
For premise (2), Appellant states, “the only solution proposed for dealing with energy absorption issues by coolant - thinning the coolant chamber - is also only provided in the context of using water, not a fluorocarbon.”  Id.   Premise (2) is also true.  However, Appellant overstates their case.  It is not true that using water with a thinner coolant chamber is the only solution.  Rather, it is one possible solution.  Nothing in Schomacker suggests that using water with a thinner coolant chamber is the only solution.
It is also not true that, as Appellant argue, “Nowhere in Schomacker is it taught to use a substantially nonabsorbent fluorocarbon cooling fluid.”  Schomacker clearly teaches that the coolant may be “fluorocarbon type cooling fluid.”  See [0085]. 
However, the two premises above do not provide adequate warrant for the conclusion (3).  The reason is that Appellant has failed to make the logical link between (2) and (3) by showing that fluorocarbon-based coolants substantially1 absorb laser radiation for the wavelengths used in the present context.  In the present context, Altshuler teaches a wavelengths range between 290 nm and 10000 nm.  See [0024] (“The emitters can emit light in a variety of wavelengths, including, for example, in the wavelength range of about 290 to 10,000 nm.”).  (For the instant invention, the wavelength ranges from 1200 nm to 12000 nm.  See, e.g., claim 1.)  Because Schomacker’s invention and the instant invention are directed to wavelength ranges that are largely overlapping, the conclusion (3) is likely false.  The instant invention, after all, uses fluorocarbon-based coolants.

II.
Appellant argues that a pair of axicons cannot be used in the invention taught by Altshuler.  See Brief at 16-18 (describing various embodiments using coherent and non-coherent radiation). 
Appellant’s argument is contrary to the teachings of Altshuler for the reasons given below.  For embodiments that use coherent radiation (e.g., lasers), Altshuler teaches that that laser energy may be focused on targeted portions 214 either simultaneously or sequentially/serially.2   These two types of embodiments—islets irradiated simultaneously (bottom) or sequentially/serially (top)—are depicted in Fig. 45 of Altshuler, reproduced below.

    PNG
    media_image4.png
    531
    447
    media_image4.png
    Greyscale

By focusing exclusively on one type of embodiment using coherent radiation—the fiber bundle arrangement (Fig. 14A), phase mask arrangement (Fig. 14B), and the arrangement comprising multiple laser sources (Fig. 14C), all of which irradiate islets 754 simultaneously—Appellant has overlooked the alternative embodiments for sequential/serial irradiation.  

    PNG
    media_image3.png
    277
    362
    media_image3.png
    Greyscale

These alternative embodiments (involving sequential/serial irradiation) could accommodate the pair of axicons taught by Liu, pace Appellant.  Specifically, for instance, the pair of axicons may be located “upstream” of the optical or mechanical-optical scanner 62, as depicted by Fig. 32C of Altshuler, reproduced above.3  Such an arrangement (with beam-shaping optics located “upstream” of a scanner) is also typical in the art.4  

III.
Appellant argues that the teachings of Liu would not improve the invention taught by Altshuler.   See Brief at 18–19.
Appellant’s argument seems to equate Examiner’s notion of “efficacy” (i.e., “more efficacious treatment”, pp. 3, 6) with Liu’s “efficiency” ([0243]).  However, nothing in the Final Rejection suggests or recommends such a reading.  
To understand what Altshuler would consider as efficacious, it is first necessary to understand what Altshuler is trying to do.  Concisely stated, Altshuler teaches an invention that maximizes energy delivery without damage to tissue.  As Altshuler explains, “[b]y producing EMR-treated islets rather than continuous regions of EMR-treatment, more EMR energy can be delivered to an islet without producing a thermal islet or damage islet, and/or the risk of bulk tissue damage can be lowered.”  See [0011].5  See also [0115] (disclosing that “untreated tissue volumes act as a thermal sink”).  So, Altshuler teaches use of (non-continuous) islets to maximize energy delivery while minimizing damage.  
Because Altshuler’s invention can treat different sorts of tissues, Altshuler also teaches that islets of different shapes and patterns can be used to maximize energy delivery while minimizing damage.  For example, Altshuler teaches that, depending on factors such as tissue properties and laser parameters, “the islets can be variously-shaped volumes.”  See [0150] (disclosing “… cones, pyramids … ellipses, polygons … or can be arbitrary in shape.”); [0154] (“The geometry of the islets affects the thermal damage in the treatment region.”). 
Importantly, Altshuler also teaches annularly-shaped profiles.  See, e.g., Figs. 28–31 (depicting the annular profile in cross-sectional view as 39 and 40).  Compare Fig. 29 of Altshuler with (the annotated portion of) Fig. 17B of Liu, reproduced below.  Both pairs of lenses produce an annular pattern. 





    PNG
    media_image1.png
    245
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    468
    media_image2.png
    Greyscale


For Altshuler, the pair of lenses (43, 56) produce an annular pattern that is focused (at 39, 40).6  For Liu, the pair of axicon lenses (1724a, 1724b) produce an annular pattern is collimated.7  
Because Altshuler teaches that a collimated beam has various therapeutic advantages, such for producing certain islet shapes (e.g., [0290], [0337], [0347]) or for treatment at superficial depth (e.g., [0329]), PHOSITA would be motivated to look to the teachings of Liu that show how a beam can be shaped by a pair of axicons (1724a, 1724b, Fig. 17B) to generate a collimated annular shape in order to achieve a more efficacious treatment.

IV.
Appellant argues that Liu is non-analogous art.  See Brief at 19–21 (citing MPEP §2141.02(a)).
Appellant misapplies the two criteria provided in the MPEP to determine whether a reference is analogous.  The MPEP §2141.02(a) provides that “[a] reference is analogous to the claimed invention if: (l) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (emphasis added).
Conflating the two criteria, Appellant argues the second criterion is not applicable to Liu because Liu is purportedly not in the same field of endeavor as the claimed invention.  Appellant writes:
“The second criteria [sic], that the reference is reasonably pertinent to the problem faced by the
inventor, is also inapplicable to Liu. As explained previously, Liu is directed to optical detection
of characteristics of various tissue samples. In contrast, the present invention is concerned with
improving skin treatments using EMR, while also minimizing damage and the risk of damage to
surrounding tissue structures. Thus, Liu is not reasonably pertinent to the problem faced by the
inventor.”  

See Brief at 19 (emphasis added).  However, as the MPEP clearly provides, a reference may be reasonably pertinent to the problem faced by the inventor even if it is not in the same field of endeavor as the claimed invention.
Regarding the second criterion, the MPEP provides that “[i]n order for a reference to be ‘reasonably pertinent’ to the problem, it must ‘logically [] have commended itself to an inventor's attention in considering his problem.’”  As discussed above, Liu teaches techniques of beam-shaping, techniques are directly relevant to the problem faced by the inventor—namely, shaping the laser beam to achieve the desired therapeutic effects.
Regarding the first criterion, Appellant’s strawman argument fails to establish the Liu is not in the same field of endeavor as the instant invention.  Appellant writes:
To support a claim that Liu and the present invention lie in the same field of endeavor, an
improper level of abstraction must be applied to the references. In practice, it must be argued that the proper field of endeavor is something as abstract as generating a laser beam and directing the beam at tissue. Such a level of abstraction goes beyond what is reasonable as it removes all context from Liu and the present invention. However, by adding even the slightest bit of context to Liu and the present invention beyond "generating a laser beam and directing the beam at tissue" renders it immediately apparent that Liu is not from the same field of endeavor. For example, contextualizing the present invention with something as basic as "medical treatment," a generic tag that can apply to thousands of inventions, removes Liu from the same field of endeavor as the present invention, as Liu is not used for treatment - it is merely used for detection.  Thus, unless the present invention and Liu are abstracted to an impermissible degree, Liu is not in the same field of endeavor as the present invention.

See Brief at 20–21.  Appellant’s flawed argument can be summarized as follows:  
1.   Either (a) Liu is understood to be directed to optical detection and the instant invention to skin treatment, or (b) Liu and the instant invention are both understood as being directed to irradiating tissue with a laser beam. 

2.   Liu and the instant invention should not be understood as being directed at irradiating tissue with a laser beam because such an understanding involves an improper level of abstraction. 

3.  So, Liu is understood to be directed to optical detection and the instant invention to skin treatment—two different fields of endeavor.


Notice that, with premise (1), Appellant’s argument sets up a false dichotomy between (a) and (b).  The strawman prong (b) of the disjunctive premise (1) leaves open the critical question of whether Liu and the instant invention may be understood at an appropriate level of abstraction such that they are taken to be from the same field of endeavor.  For example, both the instant invention and Liu can be contextualized (more narrowly) as a system for the diagnosis and treatment of skin conditions (such as cancer).  With such a contextualization, Liu and the instant invention are from the same field of endeavor.8 

V.
Appellant argues that the proposed combination of Altshuler and Liu would be unpredictable.  Appellant writes (hyperbolically) that “[g]iven the hundreds, if not thousands, of combinations possible for treatments as explained by Altshuler, a POSA would not be able to reasonably predict that any given treatment outcome …”  See Brief at 22.
Appellant’s argument is flawed for several reasons.  
First, Appellant’s argument is contrary to the explicit teachings of Altshuler.  Altshuler teaches that one of ordinary skill in the art can, with routine experimentation, ascertain the relevant parameters given the treatment context.  See, e.g., [0121] (“It should be understood, however, that the general methods are applicable to other tissues, and that one of ordinary skill in the art can adapt the teachings of the disclosure to other organs and tissues with merely routine experimentation.”); [0153] (“The parameters for obtaining a particular islet shape can be determined empirically with only routine experimentation.”) (emphases added). 
Second, Appellant’s argument fails to understand Altshuler is trying to do.  Recall that, as a general matter, Altshuler teaches the use of (non-continuous) islets to maximize energy delivery while minimizing damage, as discussed above.  More specifically, Altshuler (in view of Liu) teaches the benefits of annularly-shaped islets that are simultaneously collimated, as discussed above.  Now, how does the person of ordinary skill in the art reasonably predict that the collimated annularly-shaped islets would result in improved treatment outcome?  Answer:  By testing if those islets produce enhanced therapeutic effects (in virtue of maximum energy delivery) with minimum damage.

VI.
Appellant argues that the proposed combination of Altshuler and Liu is based on hindsight reasoning because “the benefits of a cone-shaped annular illumination pattern are not taught in the prior art of record.”  See Brief at 22.  However, as discussed above, not only does Altshuler provide the motivation to use the two-axicon configuration taught by Liu (see III above) but also the results can be reasonably predicted (see V above).  So, the proposed combination of Altshuler and Liu is not based on hindsight reasoning, pace Appellant.


 (11) Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Scott T. Luan			Date:  08/09/2022
/SCOTT LUAN/             Primary Examiner 
Art Unit 3792                                                                                                                                                                                           

Conferees:

Gary Jackson
/GARY JACKSON/             Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                           
Joseph Stoklosa 
/JOSEPH A STOKLOSA/             Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that laser radiation is absorbed by a medium through which it propagates to some degree, however minimal.  So, it is also critical to establish that the laser radiation is absorbed to a substantial or unacceptable degree.  
        2 As Altshuler explains, “[t]he optical system 212 as shown in FIGS. 3A and 3B may focus energy on portions 214 or a selected subset of portions 214 simultaneously. Alternatively, the optical system 212 may contain an optical or mechanical-optical scanner for moving radiation focused to depth d to successive portions 214.”  See [0257] (emphasis added).  See also [0154] (“Lattices with islets in multiple thin layers in a volume can be easily formed serially, for example using a scanner or using multiple energy sources having different wavelengths. Islets in the same or varying depths can be created, and when viewed from the skin surface, the islets at varying depths can be either spatially separated or overlapping.”) (emphases added); [0348] (“Islets of a lattice can be created in tissue sequentially using scanner or concurrently using lattice of optical beams.”) (emphasis added).
        3 See also, e.g., [0375] (disclosing collimating beam upstream of scanning mirror); [0154] (describing constituting a beam comprising multiple wavelengths upstream of scanner).
        4 See, e.g., [0095] of Schomacker (disclosing pattern generator emitting radiation that is subsequently scanned).
        5 “When the absorption of EMR energy results in significant temperature elevation in the EMR-treated islets, the lattice is referred to herein as a lattice of ‘thermal islets.’ When an amount of energy is absorbed that is sufficient to significantly disrupt cellular or intercellular structures, the lattice is referred to herein as a lattice of ‘damage islets.’” See [0011].
        
        6 According to Altshuler, the distance between points 39 and 40 is the “radius of treatment area.”  [0373].  To be clear, the term “radius” suggests that the Figures depict the laser beam path, in cross-sectional view, of an annular pattern of irradiation.
        7 Note that Fig. 17B of Liu depicts both a collimated annular-beam impinging on bandpass filter 1726 and a collimated cone-shaped beam impinging on tissue 1732.
        8 This example contravenes Appellant’s claim that “by adding even the slightest bit of context to Liu and the present invention beyond ‘generating a laser beam and directing the beam at tissue’ renders it immediately apparent that Liu is not from the same field of endeavor.”  See Brief at 20.